Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Solow on 5/26/2021.

The application has been amended as follows: 
Amend claim 1, line 3, to read:
acid molecule comprises a BbvCI nickase recognition site;
Cancel claim 3.
Amend claim 4, to read:
The method of claim 1, wherein the BbvCI restriction site is at least 7 base pairs.
Amend claims 5-9, 11-12, to delete dependency from cancelled claim 3.
Amend claim 14, line 4, to read:
stranded wild-type nucleic acid molecule comprises a BbvCI nickase recognition site;
Amend claim 15 to depend from claim 14.
Cancel claim 16.
Amend claim 17, to read:
The method of claim 14, wherein the BbvCI restriction site is at least 7 base pairs.
Amend claims 18-22, 24-25, 27-29, to delete dependency from cancelled claim 16.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant amended the claims and persuasively argued differences among the prior art of record including that of Huovinen et al. (US20130045507) which differs at least by the rolling circle amplification and formed concatemers in the process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639